DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wallace (U.S. Publication 2018/0272300) in view of Studor (U.S. Publication 2012/0156344).
Regarding claim 1, Wallace teaches a blender system (Fig. 1a), comprising: a blender base comprising a housing and a motor disposed within the housing (figure 1a shows a motor 144, base 114); a container selectively connected to the blender base (102); and a user device operatively communicating with the blender base (paragraph 24 teaches the use of an 
Regarding claims 1 and 9, Wallace is silent to the controller configured to altering the inventory. Regarding claim 5 and 7, Wallace is silent to the wherein the weight sensor is on the container. 
Regarding claim 1 and 9, Studor teaches a controller configured to alter an inventory stored on a memory, wherein the inventory comprises a list and quantity of ingredients of the available ingredients based on recognizing ingredients and monitoring use of ingredients (paragraph 132 teaches recognizing when stock of a particular drink drops below a desired level, paragraph 177 teaches a controller that continuously assesses the inventory of consumable ingredients, paragraph 217 teaches a controller with program instructions within a memory of a computer system, the memory the memory having information about the inventory, monitoring of ingredients taught in previous paragraphs would inherently require altering the inventory in the memory). 
It would have been obvious to one of ordinary skill in the art to use the electronic device of Wallace with the executable instructions for ingredient monitoring of Studor in order to allow for a more convenient use of the blender. Both references are considered in the same field of endeavor since they are concerned with beverage mixing. Regarding claims 5 and 7, absent any unexpected results, it would have been obvious to one of ordinary skill to rearrange location of the sensor in order to allow for easier maintenance since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Wallace teaches wherein the user device comprises at least one sensor operatively capturing an image of at least one ingredient, capturing an image of packaging of the at least one ingredient, a bar code associated with the at least one ingredient, or an identification code associated with the at least one ingredient (paragraph 24 teaches the use of mobile telephones which are considered having a camera sensor and capable of capturing an image of an ingredient).
Regarding claim 3, Wallace teaches further comprising a weight sensor that operatively measures an amount of at least one ingredient added into the container (paragraph 11 integrated scale).
Regarding claim 4, Wallace teaches wherein the user device monitors the use of the ingredients by altering the inventory based at least in part on measurements received from the weight sensor (paragraph 17 teaches communication between the user interface and the user interface).
Regarding claim 6, Wallace teaches wherein the blender base comprises the weight sensor (Figure 5b item 536 shows the scale in the blender base).
Regarding claim 8, Wallace teaches wherein the user device operatively sends instructions to a remote database to alter the inventory (paragraph 24 teaches the use of mobile phones which is considered capable of accessing a remote database).
Regarding claim 10, Wallace teaches wherein the remote computing device comprises an application program interface defining protocols for communication with at least one of the blender base or the user device (paragraph 24 personal telephone is considered capable of performing the task since the telephone communicates with the blender).
Regarding claims 11, Wallace teaches wherein the remote computing device comprises a business logic component (paragraph 24 teaches a personal telephone which is considered capable of having a software application that reads on a business logic component).
Regarding claim 12, Wallace teaches wherein the business logic component receives information from the blender base regarding sensory data (paragraph 24 teaches a personal telephone which is considered capable of having a software application that reads on a business logic component, and the GUI communicates with the blender). 
Regarding claim 13, Wallace teaches wherein the business logic component automatically orders ingredients based on a history of foodstuff preparation (paragraph 24 teaches a personal telephone which is considered capable of having a software application that reads on a business logic component and capable of ordering ingredients based on a history of foodstuff preparation).
Regarding claim 14, Wallace teaches a point of sale device operatively receiving input defining an order of a product to be blended (paragraph 24 teaches a personal telephone which comprises a user interface, and considered capable of operating as a point of sale device); a blender station comprising a blender base comprising a housing and a motor disposed within the housing (Figure 1A); and at least one other station for preparing the product (the space adjacent where the blender is placed is considered reading on another station for preparing the product); wherein the point of sale device associates a blending container with the product and defines a set of instructions for preparing the product, the set of instructions to be performed at least partially at the blender station and the at least one other station (the personal telephone described in paragraph 24 is considered capable of providing instructions for materials to the 
Regarding claim 15, Wallace teaches wherein the point of sale device, the blender station, and the at least one other station each comprise at least one near field communication device (paragraph 24 teaches short range communication which is considered reading on near field communication and a cellular telephone).
Regarding claim 16, Wallace teaches wherein the blending container comprises a near field communication device and that stores an identification token and communicates the identification token with at least one of the point of sale device, the blender station, and the at least one other station (paragraph 24 teaches a mobile telephone capable of communicating with the blender device, and therefore the blender device is considered capable of sending information back to the GUI).
Regarding claim 17, Wallace teaches wherein the point of sale device associates the identification token with the order (paragraph 24 cellular phone is considered capable of having an application that can identify a token with an order).
Regarding claim 18, Wallace teaches wherein the at least one other station identifies and operatively communicates with the near field communication device of the container to receive the identification token, and communicate with the point of sale device to determine whether the identification token is associate with an open order (paragraph 24 teaches short range communication which is considered reading on near field communication and a cellular telephone, the cellular telephone is considered capable of having an application that identifies a token associated with an open order).
Regarding claim 20, Wallace teaches further comprising a database storing blending container profiles, the blending container profiles comprising identification tokens and histories of use (paragraph 32 teaches a microcontroller comprising a memory to store recipes, which can also be stored at a central computing device or storage service).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (U.S. Publication 2018/0272300) in view of Studor (U.S. Publication 2012/0156344) in further view of Walter (U.S Patent 3,837,587).
Wallace is silent to the language of claim 19. 
Regarding claim 19, Walter teaches an ice dispensing station adjacent a blending station (Figure 5).
It would have been obvious to one of ordinary skill in the art to modify the blender of Wallace in view of Studor with the ice dispensing configuration of Walter in order to allow for a more convenient operation.  

Response to Arguments
The remarks have been considered and are not persuasive. Applicant argues that the references to Wallace (U.S. Publication 2018/0272300) and Studor (U.S. Publication 2012/0156344) are not analogous. Both Studor and Wallace are considered in the same field of endeavor. Wallace is concerned with blending food ingredients (paragraph 1) and Studor mixing food ingredients (paragraphs 79 which teaches a mixing chamber and paragraph 115 which teaches mixing ingredients). Additionally, regarding the remarks page 9 argument, Applicant argues that Studor deals with a brewed beverage making kiosk not a blending device that is utilized in a kitchen of a user. However, the claims do not make mention of a kitchen. Additionally, Wallace does not mention the blender being used in a kitchen.
Paragraph 17 of Wallace teaches a user interface which can be provided as a separate UI app running on a separate electronics device. This is considered reading on a point of sale device, since apps are considered capable of being used to make purchases.  Even if, for argument sake, the user interface of Wallace didn’t teach a point of sale device, paragraph 184 of Studor explicitly teaches a Point of Sale unit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANSHU BHATIA/Primary Examiner, Art Unit 1774